Citation Nr: 0006293	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-46 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1966 to April 
1968.  The appellant was married to the veteran during his 
lifetime.  Her status as a surviving spouse of the veteran 
for VA benefits has not yet been determined.  38 C.F.R. 
§ 3.50(b) (1999).

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that denied service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318.  In January 1998, the Board remanded the 
case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in July 1996.

2.  At the time of his death, service connection was in 
effect for paranoid schizophrenia, rated 100 percent, 
effective from May 1988.

3.  The cause of the veteran's death was arteriosclerotic 
heart disease (ASHD); and insulin-dependent diabetes mellitus 
(IDDM) and alcohol abuse were conditions contributing to 
death.

4.  ASHD and IDDM were not present in service or for many 
years later, and they are not causally related to an incident 
of service or a service-connected disability.

5.  Alcohol abuse is due to the veteran's willful misconduct 
and not causally related to a service-connected disability.

6.  The cause of the veteran's death was not the result of 
service or a service-connected disability; nor did the 
service-connected paranoid schizophrenia have a material 
influence in the production of death.

7.  A total rating was not in effect for 10 continuous years 
before the veteran's death.


CONCLUSIONS OF LAW


1.  ASHD, IDDM, and alcohol abuse were not incurred in or 
aggravated by active service; ASHD and IDDM may not be 
presumed to have been incurred in active service; and ASHD, 
IDDM, and alcohol abuse are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  The veteran's death due to ASHD, IDDM, and alcohol abuse 
was not caused by a disability incurred in or aggravated by 
active service; nor did a service-connected disability 
contribute substantially or materially to his death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

3.  The criteria for an award of DIC benefits are not met.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.22, effective 
prior to or as of January 21, 2000.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1966 to April 
1968.

A death certificate shows that the veteran's death on July 
[redacted], 1996 was due to ASHD, alcoholic abuse, and paranoid 
schizophrenia.  The name of the physician or medical examiner 
certifying death was Vincente Sy.  In January 1998, the Board 
remanded the case to the RO in order to obtain information 
from the physician or medical examiner who completed the 
veteran's death certificate to support the conclusion that a 
cause of death was paranoid schizophrenia.  Supplemental 
information received in 1998 shows that the veteran died at 
his residence.  It was noted that the veteran was taken home 
from a bar in an intoxicated condition on July [redacted] and 
that he laid down on the living room floor.  His step-daughter 
put a blanket over him and left.  When she returned the next 
morning the veteran was dead.  A supplement to the death 
certificate, signed by Dr. Sy, shows that the cause of death 
was ASHD and that IDDM and alcohol abuse were conditions 
contributing to death but not the underlying cause. 

A review of the record shows that service connection was in 
effect for paranoid schizophrenia at the time of the 
veteran's death.  This disability was initially evaluated 
30 percent, effective from April 1968; a total rating was 
assigned under the provisions of 38 C.F.R. § 4.29, effective 
from November 21, 1972 until February 1973; the disability 
was evaluated as 50 percent, effective from February 1973; a 
total rating under the provisions of 38 C.F.R. § 4.29 was 
assigned, effective from May 16, 1974 to July 1974; a 
50 percent rating was assigned, effective from July 1974; a 
total rating was assigned under 38 C.F.R. § 4.29, effective 
from February 2, 1975 to June 1975; a 50 percent rating was 
assigned, effective from June 1975; a total rating was 
assigned under 38 C.F.R. § 4.29, effective from September 8, 
1982 to December 1, 1982; a 50 percent rating was assigned, 
effective from December 1982; the rating was increased from 
50 to 70 percent, effective from May 1987; and the rating was 
increased from 70 to 100 percent, effective from May 11, 
1988.  The rating remained unchanged from then until the time 
of the veteran's death.

Service medical records show that the veteran was seen by a 
medical board in February 1968 and that a physical evaluation 
board found him medically unfit for further active service 
due to paranoid schizophrenia.  The service medical records 
do not show the presence of elevated blood pressure, heart 
disease or diabetes mellitus.

The post-service medical records consists of VA and private 
medical reports of the veteran's treatment and evaluations in 
the 1960's, 1970's, 1980's, and 1990's.  The more salient 
medical reports with regard to the appellant's claims being 
considered in this appeal are discussed in the following 
paragraphs.

The veteran underwent a VA psychiatric evaluation in July 
1968.  The diagnosis was paranoid schizophrenia.

Private medical reports show that the veteran was seen for 
psychiatric and medical problems in 1972 and 1973.  A report 
of his treatment in November 1972 notes that the veteran 
began drinking alcohol at the age of 14 years.  His problems 
were schizophrenia by history; alcohol abuse; hypertension 
that he was not concerned about because he felt that work and 
getting out would decrease the pressure, and he refused to 
take medication for this condition; and aggressive behavior.  
These records show that the veteran refused to take 
medication for his psychosis because he was afraid of the 
side effects.

VA medical reports of the veteran's treatment and evaluations 
since 1973 show that he was treated for psychiatric problems 
with various medications and hospitalizations.  The diagnoses 
included alcohol abuse, marijuana abuse, personality 
disorder, and paranoid schizophrenia.  The post service 
medical records do not show the presence of IDDM until the 
1980's.  The post-service medical records do not link the 
veteran's IDDM or a cardiovascular disorder to an incident of 
service, and do not show a causal relationship between the 
veteran's cardiovascular problems, IDDM, and alcohol abuse to 
his paranoid schizophrenia.  


B.  Legal Analysis

The appellant's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where heart disease or diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The evidence shows that the veteran's death was due to ASHD,  
and that IDDM and alcohol abuse were conditions contributing 
to the veteran's death.  The Board concedes a cause an effect 
relationship between the veteran's ASHD and hypertension, but 
the medical records do not demonstrate the presence of 
cardiovascular problems in service or until several years 
after service.  Nor do the service and post-service medical 
records demonstrate the presence of IDDM until several years 
after service, and the medical evidence does not link the 
veteran's cardiovascular problems or IDDM to an incident of 
service or to the veteran's service-connected psychiatric 
disability.  Hence, service connection is not warranted for 
ASHD or IDDM.

With regard to the alcohol abuse, direct service connection 
may not be granted for this condition because it is 
considered to be the result of the veteran's willful 
misconduct.  38 C.F.R. § 3.301(a),(c)(2) (1999).  Secondary 
service connection for alcohol abuse, however, may be granted 
for the payment of DIC or death benefits based on the cause 
of the veteran's death due to a service-connected disability.  
38 C.F.R. § 3.310(a); VAOPGCPREC 7-99.  The evidence, 
however, shows that the veteran began drinking alcohol prior 
to entry into service and does not show that his alcohol 
abuse was due to his service-connected psychiatric disability 
or that the service-connected psychiatric disability 
aggravated the veteran's alcohol abuse.  Hence, secondary 
service connection for the alcohol abuse is not warranted 
based on the evidence of record.

The evidence establishes that the primary cause of the 
veteran's death was ASHD, and that IDDM and alcohol abuse 
were contributing causes to his death, but the evidence does 
not show that the veteran's paranoid schizophrenia caused or 
contributed substantially or materially to his death.  It is 
asserted that the veteran's paranoid schizophrenia prevented 
him from taking proper care of his health and thereby 
contributed to the cause of his death, but there is no 
medical evidence linking the cause of the veteran's death to 
his service-connected psychiatric disability or his treatment 
or lack of treatment for this disability.  The lay statements 
of the appellant in this regard are not sufficient to support 
a causal relationship between the veteran's service-connected 
paranoid schizophrenia to his ASHD or the aggravation of this 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.


With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
A similar holding was held by the Court in Marso v. West, No. 
97-2178 (U.S. Vet. App. Dec. 23, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


The record does not reflect that the appellant has alleged 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 based on CUE in a prior RO rating 
decision.  Hence, this matter was not adjudicated by the RO, 
and it will not be addressed by the Board.

The record reveals that the veteran's service-connected 
paranoid schizophrenia was rated totally disabling, effective 
from May 1988 until the time of his death in July 1996.  
Therefore, he was not entitled to a total disability rating 
for his service-connected disability for 10 continuous years 
prior to his death and the criteria for the grant of DIC 
benefits to the appellant under the provisions of 38 U.S.C.A. 
§ 1318 are not met.

Under prior case law, the appellant could have established a 
claim if she could show that the veteran was hypothetically 
entitled to a total rating for 10 continuous years prior to 
his death.  Carpenter v. Gober, 11 Vet. App. 140 (1998).  
However, this case law does not apply to claims as of March 
1992 when 38 C.F.R. § 20.1106 (1999) was promulgated.  Marso, 
No. 97-2178.

The preponderance of the evidence is against the claim for 
DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
and the criteria of 3.22, effective prior to or as of January 
21, 2000, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for service connection for the cause of the veteran's death 
and DIC benefits pursuant to 38 U.S.C.A. § 1318, the benefit 
of the doubt doctrine is not for application with regard to 
these claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
are denied.





		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

